On the court’s own motion, appeal taken as of right from the August 10, 1979 order of the Appellate Division dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion for leave to appeal from the August 10, 1979 order of the Appellate Division denied. Motion for leave to appeal from the January 14, 1980 order of the Appellate Division dismissed upon the ground that said order sought to be appealed from does not finally determine the action within the meaning of the Constitution.